DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “R” has been used to designate both “photoresist materials” (page 9, paragraph [0040], lines 1-2, etc. and Fig. 3) and “recesses” (page 13, paragraph [0058], lines 3 and 5; Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ED (page 4, paragraph [0018], line 4, etc.) and 532 (page 17, last line).  Corrected drawing sheets in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 552 (Fig. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 9, paragraph [0040], lines 5 and 8, “AC” should be “AS”.
Page 9, paragraph [0041], line 1, “AC” should be “AS”.
Page 10, line 1, “AG” (both occurrences) should be “AS”.
Page 10, line 3, “AC” and “AG” should be “AS” and “AS”, respectively.
Page 10, lines 5 and 7, “AC” should be “AS”.
Page 10, paragraph [0042], line 1, “AG” should be “AS”.
Page 10, paragraph [0043], lines 1 and 2, “AG” should be “AS”.
Page 10, paragraph [0046], lines 4 and 5, “AG” should be “AS”.
Page 11, paragraph [0049], lines 7, 8 and 10, “AG” should be “AS”.
Page 11, paragraph [0050], lines 2 and 6, “AG” should be “AS”.
Page 12, paragraph [0054], lines 3, 5, 6 and 8, “AG” should be “AS”.
Page 12, paragraph [0055], line 5, “AG” should be “AS”.
Page 13, line 1, “AG” should be “AS”.
Page 13, paragraph [0059], line 1, “AG” should be “AS”.
Page 13, paragraph [0060], line 4, “AG” (both occurrences) should be “AS”.
Page 18, paragraph [0080], lines 4 and 5, “AG” should be “AS”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “the nozzle protruding from a bottom surface of the body and injecting injection chemicals onto the substrate, a plurality of the chemicals being mixed to form the injection chemicals” and a hydrophobic unit arranged on the bottom surface of the body and on a side surface of the nozzle”.
b.	Independent claim 12 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “the body partially crossing the substrate and having a plurality of chemical reservoirs in which a plurality of chemicals is individually stored, a plurality of the chemicals being mixed to form the developing solution”, “the nozzle protruding from a bottom surface of the body and 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ookouchi et al. (US Pat. Pub. No. US 2009/0130614 A1) discloses a development device comprising: a body; a plurality of chemical reservoirs; and a nozzle protruding from a bottom surface of the body.
Muramatsu et al. (US Pat. Pub. No.  US 2015/0255271 A1) discloses a substrate treatment method comprising: forming, on a substrate, a neutral layer having an intermediate affinity to a hydrophilic polymer and a hydrophobic polymer; forming a resist pattern by performing exposure processing on a resist frim formed on the neutral layer; and forming a surface treatment on the resist pattern by supplying a solvent.
Moon et al. (US Pat. Pub. No. US 2017/0278710 A1) discloses a method of manufacturing semiconductor device comprising: forming a target etching layer on a substrate; patterning the target etching layer to form a pattern layer; and performing a reaction process by irradiating a laser beam on the pattern layer.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 15, 2022